Citation Nr: 0705663	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-29 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for a low back disorder, to 
include degenerative joint disease, degenerative disc 
disease, and lumbar strain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to June 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The veteran initially requested a hearing in front of the 
Board, but subsequently withdrew that request. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran asserts that his lower back disorder is related 
to service.  The service medical records show the veteran was 
examined in 1967 after complaining of lower back pain.  At 
that time the veteran stated that he had injured his lower 
back three times since boot camp.  The veteran was also 
examined in 1971 for lower back pain.  No pathology was noted 
at separation.  The veteran has submitted evidence of post 
service low back disorder, including an opinion from Dr. 
Brunner that there is at least a fifty percent chance that 
the low back disorder that the veteran currently has is 
attributable to service.  He reported having reviewed the 
service medical records, but it is not clear which, if any, 
post-service medical record.

The veteran was provided with a VA examination in 2003.  The 
examiner opined that the current lower back problems the 
veteran has are secondary to a 1997 work-related injury and 
not related to service.  However, the examiner did not have 
the claims file available and it was not reviewed.  In order 
to give an accurate opinion on whether or not a disability is 
related to service, the examiner must have the necessary 
information on which to base his opinion.  It is crucial that 
the examiner review the claims file, especially the service 
medical records, before opining if a disability is connected 
to a veteran's service.  

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Send the claim file back to the VA 
examiner who conducted the April 2003 
examination, or a similarly situated 
examiner, to determine the etiology of 
the veteran's low back disorder.  In 
either case, the examiner is asked to 
review the veteran's claims file, 
including the service medical records and 
the medical records relating to the 
veteran's 1997 work injury, and to 
provide an opinion to the following 
question:  Is it as likely as not (i.e., 
is there at least a 50 percent 
probability) that the current lower back 
disorder is related to the veteran's 
service?  Reconciliation of other 
opinions on file is requested.  A 
complete rationale for any opinion should 
be included in the report, to include the 
use of medical principles and evidence in 
the claims file.  If it is determined 
that the matter cannot be resolved 
without further examination, such 
examination should be scheduled in 
accordance with applicable procedures.

2.  The RO should then readjudicate the 
claim for entitlement to service 
connection for low back disorder.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

The Board intimates no opinion as to the ultimate outcome by 
the action taken herein.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




